         Case 1:21-cr-00118-RCL Document 57 Filed 03/26/21 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,

 v.                                                          Case No. 1:21-cr-118-RCL

 ERIC GA VELEK MUNCHEL and
 LISA MARIE EISENHART,
      Defendants.


                                              ORDER

        Before the Court is the defendants' consent motion [56] for an expedited hearing. The

motion is GRANTED.

        In light of the decision of the Circuit remanding the defendants' appeals of their detention

orders, see United States v. Munchel, No.21-3010 (D.C. Cir. Mar. 26, 2021 ), the Court ORDERS

the parties to meet and confer forthwith and to file a joint report on whether they propose to submit

supplemental briefing or hold a supplemental hearing. Any proposed supplemental briefing

schedule shall not extend beyond April 2, 2021. The joint report shall include the parties'

availability for a hearing on each of the three court days following the completion of supplemental

briefing (or, they do not propose supplemental briefing, on the first three court days after they file

the joint report).

        IT IS SO ORDERED.



 Date: --------                                                      Royce C. Lamberth
                                                                     United States District Judge
